The amended declaration alleges that the ward was indebted to the endorser of the writ before the appointment of the guardian; that after the appointment of the guardian the creditor proceeded to attempt the collection of the debt in the manner prescribed by Gen. Laws, cap. 196, §§ 28 and 29, and obtained judgment against the ward upon the claim. As the guardian was duly notified of the claim and of the suit, the property of the ward in his hands was bound by the judgment; and he had no right to surrender this property to the ward, but should have applied it to the payment of the judgment. The endorser of the writ is a judgment creditor and entitled to enforce the penalty of the guardian's bond if he can show that the guardian has neglected to apply the estate of the ward to the payment of her debts.
Demurrer overruled, and case remanded to the Common Pleas Division for further proceedings.